Title: To George Washington from Brigadier General William Smallwood, 28 December 1777
From: Smallwood, William
To: Washington, George



Dr Sir,
Wilmington [Del.] Dec. 28th 1777.

The march of the troops down here through the frosty roads, has cut out their shoes, & by being barefoot they are rendered unfit for duty, to remedy which, I have contracted with a gentleman here, for 200 sides of sole, & 200 sides of upper leather, for which he is to receive raw hides in exchange at the same rate on which the commissary of hides exchanges raw hides for dressed leather. I have wrote for the terms the commissary exchanges on & should be glad of your approbation concerning the establishment of a Factory at Newark for the purpose of shoeing our soldiery at this post, & should be much obliged would you inclose an order for the delivery of such shoemakers & soldiers who are now at Bethlehem, Reading or elsewhere employed as guards, waiters, tradesmen or waggoners. I have detached officers to collect such stragglers, but many who have them refuse to deliver them to my order. If I had those in with what Shoemakers I have here, I could soon shoe this part of the Army, & unless some such measure is adopted, our soldiers will remain barefoot. The Ships to amount of 200 sail & upwards, weighed anchor & stood down the bay yesterday, soon after I wrote you one of our party’s last night intercepted several horse cart loads of provisions by Marcus Hook going to Phila. & took one boatman & 3 country men. I am your Excellency’s most obedient Servt

W. Smallwood.

